Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 601 Lexington Avenue New York, New York 10022 (212) 446-4800 Facsimile: (212) 446-6460 www.kirkland.com October 14, 2011 VIA OVERNIGHT DELIVERY U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Ms. Cecilia Blye, Chief, Office of Global Security Risk Mr. Pradip Bhaumik, Special Counsel, Office of Global Security Risk Re: Safe Bulkers, Inc. Form 20-F for the Fiscal Year Ended December 31, 2010 Filed March 4, 2011 File No. 1-34077 Dear Ms. Blye and Mr. Bhaumik: This letter is being furnished on behalf of Safe Bulkers, Inc. (the  Company ) in response to comments received from the staff of the Division of Corporation Finance (the  Staff  ) of the U.S. Securities and Exchange Commission (the  Commission ) by letter dated October 5, 2011 to Konstantinos Adamopoulos, Chief Financial Officer of the Company, with respect to the Companys Form 20-F for the fiscal year ended December 31, 2010 (File No. 1-34077) (the  Form 20-F ) that was filed with the Commission on March 4, 2011. The information set forth below has been provided by the Company and not the undersigned. The text of the Staffs comments has been included in this letter in bold and italics for your convenience, and we have numbered the paragraphs below to correspond to the numbers in the Staffs letter. For your convenience, we have also set forth the Companys response to each of the numbered comments immediately below each numbered comment. All page numbers in the responses below refer to the Form 20-F, except as otherwise noted. U.S. Securities and Exchange Commission Division of Corporation Finance Page 2 Our vessels call on ports located in Iran, which is subject to restrictions imposed by the United States government, which could be viewed negatively by investors and adversely affect the trading price of our common stock, page 14. 1. You state that (f)rom time to time, vessels in (y)our fleet have called and/or may call on ports located in countriesidentified by the United States government as state sponsors of terrorism. As you know, Cuba, Iran, Sudan, and Syria are identified by the U.S. State Department as state sponsors of terrorism, and are subject to U.S. economic sanctions and export controls. Please confirm to us, if true, that during the period discussed in the risk factor, January 1, 2005 through December 31, 2010, your vessels have not called on ports in any of these countries except Iran. If your vessels may call on ports in others of these countries, in future filings please revise your risk factor disclosure to identify all countries that are U.S.-designated state sponsors of terrorism upon whose ports your vessels may call. Response: The Company confirms that during the period discussed in the risk factor, January 1, 2005 through December 31, 2010, the Company did call on port in one of the countries other than Iran that are identified by the U.S. State Department as state sponsors of terrorism and are subject to U.S. economic sanctions and export controls. Since 2010, vessels in the Companys fleet have called on ports in Syria on three separate occasions. Additional detail regarding such port calls in Syria is included in the attached Annex A table setting out the vessels, the third party charterers for those vessels, and the nature of such cargoes, among other details. The Company confirms it will revise its future risk factor disclosure to identify all countries that are U.S.-designated state sponsors of terrorism upon whose ports the Companys vessels have called. 2. Please describe to us the nature and extent of your past, current, and anticipated contacts with Iran, whether through subsidiaries or other direct or indirect arrangements, for the last three fiscal years and the subsequent interim period. Include information regarding any goods, fees, or services you have provided or anticipate providing, directly or indirectly, to Iran, and any agreements, commercial arrangements, or other contacts you have had, or intend to have, directly or indirectly, with the government or entities controlled by the government of Iran. Response: The Companys business with Iran (or Syria) during the last three fiscal years and the subsequent interim period is entirely indirect (other than its immaterial past arrangements with South Sailor Tehran described below) and is limited to the employment of the Companys vessels on Iranian (or Syrian) trade routes by third party charterers, who control the trading pattern of the vessels while under charter. Additional detail regarding such port calls in Iran (and Syria) is included in the attached Annex A table setting out the vessels, the third party charterers for those vessels that made port calls to Iran (and Syria), and the nature of such cargoes, among U.S. Securities and Exchange Commission Division of Corporation Finance Page 3 other details. The Company anticipates that the number of port calls to Iran and Syria for subsequent periods will likely be consistent with past practice evidenced by Annex A, although it notes that port calls are determined by the relevant charterer in each case. As evidenced by Annex A, the port calls of the Companys vessels in Iran (and Syria) involved the delivery of food cargoes. The Company is not party to any agreements, commercial arrangements or other contracts, direct or indirect, with the government or entities controlled by the government of Iran (or Syria), and does not anticipate entering into any such agreements, commercial arrangements or other contracts. However, during two port calls in 2008 and 2009, the Company engaged an Iranian company trading under the name South Sailor Tehran to provide services associated with the transportation of crew members to and from vessels landing at Iranian ports (for example, transporting crew from the port to the international and domestic airports and vice versa, arranging and collecting flight tickets for crew, arranging payment of customs and immigration chargers for crew, and arranging meals for crew). The aggregate amount paid by the Company to South Sailor Tehran for services provided during these two port calls was $3,620. The Company is not aware of any connections that South Sailor Tehran has with the Iranian government. The Company has been and continues to be in compliance with applicable U.S. laws and government regulations as they relate to Iran, Syria and other U.S.-designated state sponsors of terrorism. 3. Please tell us the approximate dollar amounts of any revenues, assets, and liabilities associated with Iran for the last three fiscal years and the subsequent interim period. Response: Except as described above, the Company does not generate any revenues, or incur any liabilities, from doing business associated with Iran. The Company derives its revenues from the daily charter hire fee paid by the charterers of its vessels. With respect to each port call by the Companys vessels in Iran (or Syria) for the last three fiscal years and the subsequent interim period, the Annex A table sets out the applicable vessels, the third party charterers for those vessels, the daily charter hire fee paid by the charterer, the loading port and date of departure from the loading port, the unloading port in Iran (or Syria), the duration of the port call in Iran (or Syria) and the revenues associated with such port calls. The Company calculates that revenues associated with port calls in Iran and Syria represented 2.96% of total revenues in 2008, 0.54% of total revenues in 2009 and 1.00% of total revenues in 2010. U.S. Securities and Exchange Commission Division of Corporation Finance Page 4 Other The Company advises us that it acknowledges to the Commission that: the Company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United
